Citation Nr: 0328290	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas 


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral rotator 
cuff disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from December 1979 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claims.  

In December 2001, the veteran testified at a personal hearing 
at the RO, and a transcript of that hearing is included in 
the claims folder.  


REMAND

Upon initial review of the claims file, it is apparent that 
the veteran has not been given notice of the Veterans Claim 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

In circumstances where the RO failed to notify the veteran of 
the VCAA, the Board had been sending letters to veterans, 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii), informing 
them of certain provisions of the VCAA.  However, this 
regulatory provision was recently invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In other words, it appears that this 
case must therefore be returned to the RO so that it may 
afford the veteran proper notice of VCAA.  In doing so, the 
RO should take note that judicial decisions have addressed 
various aspects of VCAA, including notice requirements.  See 
Quartuccio v. Principe, 16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002); Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

While the Board regrets the delay in appellate review, the 
United States Court of Appeals for Veterans Claims has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  After completion of the above, the RO 
should review the record and determine if 
any further action is necessary to assist 
the veteran with the issues on appeal.  
If necessary,  the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


